Exhibit 10.16

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of February 24, 2016, but effective as of
December 31, 2015 (the “Effective Date”), among RIGNET, INC., a Delaware
corporation (“Borrower”), certain subsidiaries of Borrower party hereto, as
guarantors (“Guarantors”), the lenders from time to time party hereto
(“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent for the Lenders
(in such capacity, the “Agent”), Swingline Lender and L/C Issuer. Capitalized
terms used but not defined in this Amendment have the meaning given them in the
Credit Agreement (defined below).

RECITALS

A. Borrower, the Subsidiaries of Borrower party thereto as Guarantors, Agent,
Swingline Lender, L/C Issuer and Lenders are parties to that certain Second
Amended and Restated Credit Agreement dated as of October 3, 2013 (as amended,
restated or supplemented, the “Credit Agreement”).

B. Borrower has requested that the Lenders amend the Credit Agreement, and the
Lenders have agreed to amend the Credit Agreement, subject to the terms and
conditions set out in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned agree as follows:

 

  1. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended (i) to delete the
defined terms “BBA LIBOR”, and “Eurodollar Base Rate” in their entirety, (ii) to
delete the defined terms “Consolidated EBITDA”, “Consolidated Fixed Charge
Coverage Ratio”, “Eurodollar Rate”, “LIBOR Daily Floating Rate”, “Loan Notice”,
“Responsible Officer”, and “Swingline Loan Notice”, and replace them as follows,
and (iii) to add the defined terms “Notice of Loan Prepayment, and “2015 Special
Adjustments” in their appropriate alphabetical order as follows:

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for Borrower and its Subsidiaries
in accordance with GAAP or IFRS, as applicable, (a) Consolidated Net Income for
the most recently completed Measurement Period; plus (b) the following to the
extent deducted in calculating such Consolidated Net Income (without
duplication): (i) Consolidated Interest Charges, (ii) the provision for federal,
state, local and foreign income Taxes payable, (iii) depreciation and
amortization expense, (iv) non-cash charges and losses (excluding any such
non-cash charges or losses to the extent (A) there were cash charges with
respect to such charges and losses in past accounting periods or (B) there is a
reasonable expectation that there will be cash charges with respect to such
charges and losses in future accounting periods), and (v) all other non-cash
finance expenses (including but not limited to (A) changes in valuations of
preferred stock, and (B) non-share based compensation expenses); plus
(c) transaction costs and expenses incurred by Borrower and its Subsidiaries in
connection with this Agreement; plus (d) reasonable, non-recurring transaction
costs and expenses incurred by Borrower and its Subsidiaries in connection with
any Acquisition or other Investment permitted under this Agreement (whether or
not consummated); plus (e) any adjustments resulting from purchase accounting in
accordance with GAAP for any Acquisition or other Investment



--------------------------------------------------------------------------------

permitted under this Agreement; plus (f) the amount of any business optimization
expense and restructuring charge or reserve deducted (and not added back) in
such period in computing Consolidated Net Income, including any restructuring
costs incurred in connection with Acquisitions after the Closing Date, costs
related to the closure and/or consolidation of facilities, retention charges,
systems establishment costs, conversion costs and excess pension charges and
consulting fees incurred in connection with the foregoing, provided such costs
(x) are actual and identifiable, and (y) do not exceed ten percent (10%) of
Target EBITDA; plus (g) for such applicable periods, to the extent deducted in
calculating such Consolidated Net Income, the amount of the 2015 Special
Adjustments (provided that, any recoveries, or reversals by Borrower of any
portion of the 2015 Special Adjustments in any subsequent period shall be
deducted in calculating such Consolidated Net Income to the extent that such
amount recovered or reversed was included in Consolidated Net Income), less
(h) without duplication and to the extent reflected as a gain or otherwise
included in the calculation of Consolidated Net Income for such period, non-cash
gains (excluding any such non-cash gains to the extent (i) there were cash gains
with respect to such gains in past accounting periods or (ii) there is a
reasonable expectation that there will be cash gains with respect to such gains
in future accounting periods). “Consolidated EBITDA” for any Measurement Period
shall be calculated to give pro forma effect to any acquisition or disposition
of assets consummated at any time after the first day of such Measurement Period
as if each such acquisition or disposition had occurred on the first day of such
Measurement Period, provided that any such pro forma adjustment shall be
(x) made on a basis consistent with GAAP or IFRS, as applicable, and Regulation
S-X promulgated under the Securities Act of 1933, and (y) supported by detailed
calculations.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (without duplication) (i) Consolidated EBITDA,
less (ii) cash Taxes, less (iii) Restricted Payments paid in cash by Borrower to
the owners of its Equity Interests, less (iv) (x) through the second anniversary
of the Closing Date, Unfinanced Capital Expenditures in excess of $20,000,000,
(y) from the second anniversary of the Closing Date through and including
December 31, 2016, Unfinanced Capital Expenditures in excess of $10,000,000, and
(z) thereafter, all Unfinanced Capital Expenditures, plus (v) any voluntary
prepayment of the Obligations, in each case for the applicable Measurement
Period, to (b) the sum of (i) current maturities of long term Indebtedness
(including, but not limited to, any Subordinated Debt and Capitalized Leases),
but in each case excluding the scheduled principal payment due and payable by
Borrower on the Maturity Date under any Loan made pursuant to this Agreement,
plus (ii) Consolidated Interest Charges for the applicable Measurement Period,
plus (iii) plus principal payments made in respect of Subordinated Debt for the
applicable Measurement Period.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by Agent from time to time) (in such case,
the “LIBOR Rate”) at or about 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

 

2



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day (in such case, the “LIBOR Daily Floating Rate”);

provided that: (i) to the extent a comparable or successor rate is approved by
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by Agent; and
(ii) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“LIBOR Daily Floating Rate” has the meaning specified in clause (b) of
“Eurodollar Rate”.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit D or such other form as may be approved by Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
Agent), appropriately completed and signed by a Responsible Officer of Borrower.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be approved by Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by Agent), appropriately completed and
signed by a Responsible Officer.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
Agent, each Responsible Officer will provide an incumbency certificate and to
the extent requested by Agent, appropriate authorization documentation, in form
and substance reasonably satisfactory to Agent.

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit E or such other form as approved by Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
Agent), appropriately completed and signed by a Responsible Officer of Borrower.

 

3



--------------------------------------------------------------------------------

“2015 Special Adjustments” means those certain one-time adjustments in an
aggregate amount not to exceed $16,000,000 taken in the Borrower’s fiscal
quarter ended December 31, 2015.

(b) Section 2.02(a) of the Credit Agreement is hereby deleted in its entirety
and replaced as follows:

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Agent, which may be given by (i) telephone or
(ii) a Loan Notice; provided that, any telephonic notice must be confirmed
immediately by delivery to Agent of a Loan Notice. Each such notice must be
received by Agent not later than 12:00 p.m. (i) three (3) Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans, and (ii) on the requested date of any Borrowing of LIBOR
Daily Floating Rate Loans or of any conversion of Eurodollar Rate Loans to LIBOR
Daily Floating Rate Loans. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to LIBOR Daily Floating Rate Loans
shall be in a principal amount of $250,000 or a whole multiple of $50,000 in
excess thereof. Each Loan Notice and each telephonic notice shall specify
(A) the applicable Facility and whether Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, under such Facility, (B) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(C) the principal amount of Loans to be borrowed, converted or continued,
(D) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (E) if applicable, the duration of the Interest Period with
respect thereto. If Borrower fails to specify a Type of Loan in a Loan Notice or
if Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, LIBOR
Daily Floating Rate Loans. Any such automatic conversion to LIBOR Daily Floating
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. Notwithstanding
anything to the contrary herein, a Swingline Loan may not be converted to a
Eurodollar Rate Loan.

(c) Section 2.04(b) of the Credit Agreement is hereby deleted in its entirety
and replaced as follows:

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon Borrower’s
irrevocable notice to the Swingline Lender and Agent, which may be given by
(A) telephone or (B) a Swingline Loan Notice; provided that, any telephonic
notice must be confirmed immediately by delivery to the Swingline Lender and
Agent of a Swingline Loan Notice. Each such notice must be received by the
Swingline Lender and Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $250,000, and (ii) the requested date of the Borrowing (which shall be a
Business Day). Promptly after receipt by the Swingline Lender of any Swingline
Loan Notice, the Swingline Lender will confirm with Agent (by telephone or in
writing) that Agent has also received such Swingline Loan

 

4



--------------------------------------------------------------------------------

Notice and, if not, the Swingline Lender will notify Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from Agent (including at the request of any
Revolving Lender) prior to 1:00 p.m. on the date of the proposed Swingline
Borrowing (A) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the first proviso to the first sentence
of subsection(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swingline Loan Notice, make the amount of its Swingline
Loan available to Borrower at its office by crediting the account of Borrower on
the books of the Swingline Lender in immediately available funds.

(d) Section 2.05(a)(i) of the Credit Agreement is hereby deleted in its entirety
and replaced as follows:

(a) Optional.

(i) Borrower may, upon notice to Agent pursuant to delivery to Agent of a Notice
of Loan Prepayment, at any time or from time to time voluntarily prepay Term
Loans and Revolving Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by Agent not later than 12:00
p.m. (1) three (3) Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans or LIBOR Daily
Floating Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans or LIBOR Daily Floating Rate
Loans shall be in a principal amount of $250,000 or a whole multiple of $50,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by
Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Term Loans pursuant to this
subsection(a)(i) shall be applied to the principal repayment installments
thereof in the inverse order of maturity. Subject to Section 2.15, such
prepayments shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

(ii) Borrower may, upon notice to the Swingline Lender pursuant to delivery to
the Swingline Lender of a Notice of Loan Prepayment (with a copy to Agent), at
any time or from time to time, voluntarily prepay Swingline Loans in whole or in
part without premium or penalty; provided that, unless otherwise agreed by the
Swingline Lender, (A) such notice must be received by the Swingline Lender and
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $250,000 or a whole
multiple of $50,000 in excess hereof (or, if less, the entire principal thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment. If such notice is given by Borrower, Borrower shall make

 

5



--------------------------------------------------------------------------------

such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

(e) The last sentence of Section 3.05 of the Credit Agreement is hereby deleted
in its entirety and replaced as follows:

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

(f) Section 6.01(a) of the Credit Agreement is hereby amended to delete the
number “120” in the first line thereof and replace it with “75”.

(g) Section 6.01(b) of the Credit Agreement is hereby deleted in its entirety
and replaced as follows:

(b) Quarterly Financial Statements. As soon as available, but in any event
within 45 days after the end of each of the first three (3) fiscal quarters of
each fiscal year of Borrower, a Consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
statements of income or operations for the portion of Borrower’s fiscal year
then ended, all in reasonable detail, such Consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of Borrower as fairly presenting in all material respects the
financial condition and results of operations of Borrower and its Subsidiaries
in accordance with, at Borrower’s option, GAAP or IFRS, subject only to normal
year-end audit adjustments and the absence of footnotes (provided that the
requirements of this subsection (b) with respect to the delivery of financial
statements for any fiscal quarter shall be deemed satisfied by publicly filing
Borrower’s Form 10-Q for such fiscal quarter with the SEC, and such financial
statements shall be deemed to have been delivered to Agent under this subsection
(b) on the date such Form 10-Q has been posted on the SEC website accessible
through http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor
webpage of the SEC thereto).

As to any information contained in materials furnished pursuant to
Section 6.02(d), Borrower shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in Sections (a) and (b) above at the times specified
therein.

(h) Section 10.09 of the Credit Agreement is hereby deleted in its entirety and
replaced as follows:

10.09 Appointment of Borrower.

Each of the Guarantors hereby appoints Borrower to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that
(a) Borrower

 

6



--------------------------------------------------------------------------------

may execute such documents and provide such authorizations on behalf of such
Guarantors as Borrower deems appropriate in its sole discretion and each
Guarantor shall be obligated by all of the terms of any such document and/or
authorization executed on its behalf, (b) any notice or communication delivered
by Agent, L/C Issuer or a Lender to Borrower shall be deemed delivered to each
Guarantor, and (c) Agent, L/C Issuer or the Lenders may accept, and be permitted
to rely on, any document, authorization, instrument or agreement executed by
Borrower on behalf of each Guarantor.

(i) Section 11.02(e) of the Credit Agreement is hereby deleted in its entirety
and replaced as follows:

(e) Reliance by Agent, L/C Issuer and Lenders. Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including, without
limitation, telephonic or electronic notices, Loan Notices, Letter of Credit
Applications, Notice of Loan Prepayment and Swingline Loan Notices) purportedly
given by or on behalf of any Loan Party even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Loan
Parties shall indemnify Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with Agent may be recorded by Agent, and each of the parties
hereto hereby consents to such recording.

(j) Section 11.18 of the Credit Agreement is hereby deleted in its entirety and
replaced as follows:

11.18 Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by Agent, or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Texas Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act;
provided that notwithstanding anything contained herein to the contrary Agent is
under no obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by Agent pursuant to procedures approved
by it or unless otherwise delivered in accordance with the penultimate sentence
of Section 11.10; provided further without limiting the foregoing, upon the
request of Agent, any electronic signature shall be promptly followed by such
manually executed counterpart.

(k) Schedule 1.01(a) to the Credit Agreement is hereby deleted in its entirety
and replaced with Schedule 1.01(a) attached to this Amendment.

 

7



--------------------------------------------------------------------------------

(l) Exhibit C (Form of Compliance Certificate) is hereby deleted in its entirety
and replaced with Exhibit C attached to this Amendment.

(m) A new Exhibit I (Form of Notice of Loan Prepayment) is hereby added to the
Credit Agreement in its appropriate alphabetical order in the form of Exhibit I
attached to this Amendment.

2. Conditions. This Amendment shall be effective as of the Effective Date once
all of the following have been satisfied or delivered to Agent, in each case in
form and substance satisfactory to Agent:

(a) this Amendment executed by Borrower, Guarantors, Agent and at least the
Required Lenders;

(b) an Officer’s Certificate from each of Borrower and each Guarantor certifying
as to incumbency of officers, that since the date of the certificate delivered
to Agent and the Lenders in connection with the closing of the Credit Agreement
except for Borrower’s bylaws that are attached to its Officer’s Certificate and
LandTel Communications, L.L.C.’s articles of organization attached to its
Officer’s Certificate under this Section 2(b), no changes to its certificate of
incorporation (or equivalent thereof) and its bylaws (or equivalent thereof),
and that the resolutions adopted in connection with the closing of the Credit
Agreement have not been amended, rescinded or revoked (other than with respect
to officer appointments made subsequent to the Closing Date, if applicable) and
remain in full force and effect;

(c) Certificates of Existence and Good Standing of Borrower and each Guarantor
from its respective jurisdiction of incorporation;

(d) Agent shall have received from Borrower, for the account of each Lender that
executes and delivers a signature page hereto to Agent by noon (CST) on or
before February 23, 2016 (each such Lender, a “Consenting Lender”, and
collectively, the “Consenting Lenders”), an amendment fee in an aggregate amount
equal to $100,000 to be allocated to the Consenting Lenders on a pro rata basis
among (i) the aggregate Revolving Commitments of such Consenting Lender and
(ii) the outstanding principal amount of the Term Loans held by such Consenting
Lender; and

(e) such other documents as Agent may request.

3. Representations and Warranties. Borrower and each Guarantor represents and
warrants to the Agent and the Lenders on and as of the date hereof that (a) it
possesses the requisite power and authority to execute and deliver this
Amendment, (b) this Amendment has been duly authorized and approved by the
requisite corporate action on the part of Borrower or such Guarantor, (c) no
other consent of any Person (other than Agent and the Lenders) that has not been
obtained is required for this Amendment to be effective, (d) the execution and
delivery of this Amendment does not violate its organizational documents,
(e) the representations and warranties in each Loan Document to which it is a
party are true and correct in all material respects on and as of the date of
this Amendment as though made on the date of this Amendment (except to the
extent that such representations and warranties speak to a specific date, in
which case such representation or warranty shall be true and correct in all
material respects as of such date), (f) after giving effect to this Amendment,
it is in compliance with all covenants and agreements contained in each Loan
Document to which it is a party, (g) after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing and (h) that each
Loan Document to which it is a party remains in full force and effect and is the
legal, valid, and binding

 

8



--------------------------------------------------------------------------------

obligations of Borrower or such Guarantor enforceable against it in accordance
with their respective terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity and principles of good faith and fair dealing.

4. FATCA. For the purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Amendment, the Borrower and the Agent
shall treat (and the Lenders hereby authorize the Agent to treat) the
obligations of the Borrower set forth in the Credit Agreement, as modified by
this Amendment, as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

5. Scope of Amendment; Reaffirmation. Except as expressly modified by this
Amendment, all references to the Credit Agreement shall refer to the Credit
Agreement as affected by this Amendment. Except as affected by this Amendment,
the Loan Documents are unchanged and continue in full force and effect. However,
in the event of any inconsistency between the terms of the Credit Agreement (as
amended by this Amendment) and any other Loan Document, the terms of the Credit
Agreement (as amended by this Amendment) shall control and such other document
shall be deemed to be amended to conform to the terms of the Credit Agreement
(as amended by this Amendment).

6. Miscellaneous.

(a) Binding Effect. The Credit Agreement as amended by this Amendment shall be
binding upon and inure to the benefit of each of the undersigned and their
respective legal representatives, successors and permitted assigns.

(b) No Waiver of Defaults. This Amendment does not constitute a waiver of, or a
consent to, any present or future violation of or default under, any provision
of the Loan Documents, or a waiver of Agent’s or any Lender’s right to insist
upon future compliance with each term, covenant, condition and provision of the
Loan Documents.

(c) Form. Each agreement, document, instrument or other writing to be furnished
the Agent or any Lender under any provision of this Amendment must be in form
and substance reasonably satisfactory to Agent.

(d) Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.

(e) Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or reimburse
Agent on demand for all its reasonable out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Agent’s counsel.

(f) Multiple Counterparts. This Amendment may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment, or any certificate delivered hereunder, by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
The effectiveness of any such documents and signatures shall, subject to
applicable law, have the same force and effect as manually-signed originals and
shall be binding on Borrower, each Guarantor, Agent, and each Lender. Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original; provided that, the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

9



--------------------------------------------------------------------------------

(g) Governing Law. This Amendment and the other Loan Documents shall be
construed, and their performance enforced, under Texas law.

7. Entirety. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG BORROWER, GUARANTORS, LENDERS AND AGENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signatures are on the following pages.]

 

10



--------------------------------------------------------------------------------

This Amendment is executed as of the Effective Date.

 

BORROWER:

RIGNET, INC.,

a Delaware corporation

By:      

Charles Schneider

 

Chief Financial Officer

 

GUARANTORS:

LANDTEL, INC.,

a Delaware corporation

By:      

Charles Schneider

 

President

 

RIGNET SATCOM, INC.,

a Delaware corporation

By:      

Charles Schneider

 

Chief Financial Officer

 

LANDTEL COMMUNICATIONS, L.L.C.,

a Louisiana limited liability company

By:      

Charles Schneider

 

President

 

[Signature Page to First Amendment

to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:      

Denise Jones

 

Assistant Vice President

 

[Signature Page to First Amendment

to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swingline Lender

By:      

Shelley A. McGregor

 

Senior Vice President

 

[Signature Page to First Amendment

to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

COMPASS BANK,

as a Lender

By:      

Tom Brosig

 

Senior Vice President

 

[Signature Page to First Amendment

to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as a Lender

By:      

Michelle C. Tabor

 

Senior Vice President

 

[Signature Page to First Amendment

to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

BOKF, NA DBA BANK OF TEXAS,

as a Lender

By:      

Ralph F. Walker

 

Vice President

 

[Signature Page to First Amendment

to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

CERTAIN ADDRESSES FOR NOTICES

RigNet, Inc.

1880 South Dairy Ashford, Suite 300

Houston, Texas 77077

Attention: Charles Schneider, Chief Financial Officer

Telephone: 281-674-0118

Telecopier: 281-674-0101

Electronic Mail: chip.schneider@rig.net

Website Address: www.rig.net

U.S. Taxpayer Identification Number: 76-0677208

with a copy to:

Norton Rose Fulbright US LLP

2200 Ross Avenue, Suite 3600

Dallas, Texas 75201

Attention: Anita M. Tarar

Telephone: 214-855-8235

Telecopier: 214-855-8200

Electronic Mail: anita.tarar@nortonrosefulbright.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Attention: Jennifer Ollek, Credit Service Representative

Telephone: 972-338-3767

Telecopier: 214-290-8374

Electronic Mail: jennifer.a.ollek@bankofamerica.com

Bank of America, N.A.

ABA # 026009593

Dallas, Texas

Acct. # 129-2000-883

Attn: Corporate Credit Services

Ref: RigNet, Inc.

 

Schedule 1.01(a) – Page 1



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America, N.A. - Agency Management

Global Commercial Banking

MC# IL4-135-09-61

135 S. LaSalle St.

Chicago, IL 60603

Attention: Denise Jones, Agency Management Officer II

Telephone: 312-828-1846

Telecopier: 877-206-8413

Electronic Mail: denise.j.jones@baml.com

with a copy to:

Bank of America, N.A.

700 Louisiana, 8th Floor

Houston, Texas 77002

Attention: Shelley A. McGregor

Telephone: 713-247-6590

Telecopier: 877-282-7504

Electronic Mail: shelley.a.mcgregor@baml.com

with a copy to:

Haynes and Boone, LLP

1221 McKinney, Suite 2100

Houston, Texas 77010

Attention: Neal M. Kaminsky

Telephone: 713-547-2542

Telecopier: 713-236-5675

Electronic Mail: neal.kaminsky@haynesboone.com

 

Schedule 1.01(a) – Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

RIGNET, INC.

Date:                    

This certificate is delivered by RigNet, Inc., a Delaware corporation
(“Borrower”), pursuant to Section 6.02 of that certain Second Amended and
Restated Credit Agreement dated as of October 3, 2013, among Borrower, the
Subsidiaries of Borrower party thereto, as guarantors, Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swingline
Lender, and L/C Issuer (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

The undersigned hereby certifies that he/she is a Responsible Officer of
Borrower and further certifies, on behalf of Borrower in such capacity and not
individually, as of the date hereof to Administrative Agent and Lenders that:

(a) The financial statements delivered with this certificate in accordance with
Section 6.01(a) and/or 6.01(b) of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of Borrower
and the Subsidiaries as of the dates and the accounting period covered by such
financial statements [(subject only to normal year-end adjustments and the
absence of footnotes)]1;

(b) The undersigned has reviewed the terms of the Credit Agreement and have
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and conditions of Borrower and the Subsidiaries
during the accounting period covered by such financial statements;

(c) Such review has not disclosed the existence during or at the end of such
accounting period, and the undersigned has no knowledge of the existence as of
the date hereof, of any condition or event that constitutes a Default or an
Event of Default, except as set forth in Schedule 1 hereto, which includes a
description of the nature and period of existence of such Default or an Event of
Default and what action Borrower has taken, is undertaking and proposes to take
with respect thereto;

(d) Borrower is in compliance with the covenants contained in Section 7.11 of
the Credit Agreement, as demonstrated by the calculation of such covenants
below, except as set forth below; and

(e) The Consolidated Leverage Ratio for the period covered by this certificate,
as demonstrated by the calculations required by Section 7.11(a) attached hereto,
is              to 1.0. As a result of the foregoing, Level              of the
Applicable Rate is the applicable Level for purposes of determining the
Applicable Rate for all Loans.

 

1  Include for Section 6.01(b) financial statements.

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate as of the date first written above.

 

RIGNET, INC.,

a Delaware corporation

By:    

Name:    

Title:    

 

Signature Page to Compliance Certificate



--------------------------------------------------------------------------------

CONSOLIDATED LEVERAGE RATIO

Section 7.11(a)

 

Consolidated Leverage Ratio for the applicable Measurement Period is defined as
follows:

  

Consolidated Funded Indebtedness as of the date of determination

   $                            

Consolidated EBITDA for the most recently completed Measurement Period

   $                            

Consolidated Leverage Ratio (ratio of Consolidated Funded Indebtedness to
EBITDA)

                  to 1.0   

Maximum Consolidated Leverage Ratio for the Measurement Period per Section
7.11(a)

                  to 1.0   

In Compliance

     Yes or No   

 

Compliance Certificate – Consolidated Leverage Ratio Worksheet



--------------------------------------------------------------------------------

CONSOLIDATED FIXED CHARGE COVERAGE RATIO

Section 7.11(b)

 

Consolidated Fixed Charge Coverage Ratio for the applicable Measurement Period
is defined as follows:

  

1. Consolidated EBITDA for the applicable Measurement Period

   $                        

2. cash Taxes for the applicable Measurement Period

   $                        

3. Restricted Payments paid in cash by Borrower to the owners of its Equity
Interests for the applicable Measurement Period

   $                        

4. Unfinanced Capital Expenditures [in excess of $20,000,000]1 [in excess of
$10,000,000]2 for the applicable Measurement Period

   $                        

5. any voluntary prepayment of the Obligations for the applicable Measurement
Period

   $                        

6. line 1 less line 2 less line 3 less line 4 plus line 5

   $                        

7. current maturities of long term Indebtedness (including, but not limited to,
any Subordinated Debt and Capitalized Leases), but in each case excluding the
scheduled principal payment due and payable by Borrower on the Maturity Date on
any Loan made pursuant to the Credit Agreement

   $                        

8. Consolidated Interest Charges for the applicable Measurement Period

   $                        

9. principal payments made in respect of Subordinated Debt for the applicable
Measurement Period

   $                        

10. Sum of Line 7 plus line 8 plus line 9

   $                        

11. Ratio of Line 6 to Line 10

            to 1.00

Minimum Consolidated Fixed Charge Coverage for the Measurement Period

   1.25 to 1.00

In compliance?

   Yes or No

 

1  To be used for any Measurement Period ending on or prior to October 3, 2015.
Aggregate amount during such period $                .

2  To be used for any Measurement Period ending after October 3, 2015 but on or
prior to December 31, 2016 . Aggregate amount during such period
$                .

 

Compliance Certificate – Consolidated Fixed Charge Coverage Ratio Worksheet



--------------------------------------------------------------------------------

Schedule 1 to

Compliance Certificate

[Borrower to list any existing Defaults or Events of Default, specifying the
nature and period of existence of each, and the actions Borrower has taken, is
undertaking and proposes to take in respect thereof. If no Defaults and no
Events of Default are then in existence, such schedule should read “None”.]

 

Schedule 1 to Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I

[Form of]

Notice of Loan Prepayment

 

TO: Bank of America, N.A., as [Administrative Agent][Swingline Lender]

 

RE: Credit Agreement, dated as of October 3, 2013, by and among RigNet, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

 

DATE: [Date]

Borrower hereby notifies the Administrative Agent that on                     1
pursuant to the terms of Section 2.05 (Prepayments) of the Credit Agreement,
Borrower intends to prepay/repay the following Loans as more specifically set
forth below:

 

¨ Optional prepayment of [Revolving Loans][Term Loans] in the following
amount(s):

 

  ¨ Eurodollar Rate Loans: $                    2

Applicable Interest Period:                    

 

  ¨ Base Rate Loans: $                    3

 

  ¨ LIBOR Daily Floating Rate Loans: $                    4

 

¨ Optional prepayment of Swingline Loans in the following amount:

$                    5

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1  Specify date of such prepayment.

2  Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

3  Any prepayment of Base Rate Loans or LIBOR Daily Floating Rate Loans shall be
in a principal amount of $250,000 or a whole multiple of $50,000 in excess
thereof (or if less, the entire principal amount thereof outstanding).

4  Any prepayment of LIBOR Daily Floating Rate Loans shall be in a principal
amount of $250,000 or a whole multiple of $50,000 in excess thereof (or if less,
the entire principal amount thereof outstanding).

5  Any prepayment of Swingline Loans shall be in a principal amount of $250,000
or a whole multiple of $50,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

 

Exhibit I

Form of Notice of Loan Prepayment



--------------------------------------------------------------------------------

RIGNET, INC.,

a Delaware corporation

By:    

Name:    

Title:    

 

Signature Page to Notice of Loan Prepayment